 


109 HR 4880 IH: Maritime Terminal Security Enhancement Act of 2006
U.S. House of Representatives
2006-03-06
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


 
I 
109th CONGRESS
2d Session
H. R. 4880 
IN THE HOUSE OF REPRESENTATIVES 
 
March 6, 2006 
Mr. LoBiondo (for himself, Mr. Pascrell, Mr. Jones of North Carolina, Mr. McCotter, Mr. Gerlach, Mr. Davis of Kentucky, Mr. Kennedy of Minnesota, Mr. Davis of Tennessee, Mr. Holden, Mr. Berry, Mr. LaTourette, Mr. Engel, Mr. Michaud, Mr. Schwarz of Michigan, Mr. Kuhl of New York, Mr. Bishop of New York, Mr. Saxton, Mr. Fossella, Mr. Gary G. Miller of California, Mr. Brown of South Carolina, Ms. Jackson-Lee of Texas, Mr. Rothman, Mr. Foley, and Mr. Brady of Pennsylvania) introduced the following bill; which was referred to the Committee on Transportation and Infrastructure, and in addition to the Committee on Homeland Security, for a period to be subsequently determined by the Speaker, in each case for consideration of such provisions as fall within the jurisdiction of the committee concerned
 
A BILL 
To direct the Commandant of the Coast Guard to require that a security plan for a maritime facility be resubmitted for approval upon transfer of ownership or operation of such facility, and for other purposes. 
 
 
1.Short titleThis Act may be cited as the Maritime Terminal Security Enhancement Act of 2006.  
2.Review of facility plansThe Commandant of the Coast Guard shall require that a security plan for a facility required under section 70103(c) of title 46, United States Code, shall be resubmitted for approval upon transfer of ownership or operation of such facility. 
3.Facility security officersThe Commandant of the Coast Guard shall require that the qualified individual having full authority to implement security actions who is required to be identified under section 70103(c)(3)(B) of title 46, United States Code, for a facility described in section 70103(c)(2) of that title shall be a citizen of the United States. 
 
